CONCURRING OPINION
Donlon, Judge:
I concur. I would add that, under the regulations of the Secretary of the Treasury, plaintiff could have posted bond and would thereby have had an extension of 6 months in which to work out with the Department of Agriculture the problem that arose from his failure to present at the time of entry proper evidence, as required by Congress, of the registration of this horse in a book of record recognized by the Secretary of Agriculture. There is nothing in the record before us to indicate that plaintiff availed himself of this very reasonable opportunity that is afforded to those who find themselves without the necessary proofs. He can not now be heard to complain of his own default.